Magie, Chief Justice.
First. By section 147 of the Practice act, a judgment by default may be opened by a single judge,, upon satisfactory proof (among other things) that defendant has a real defence to the action. When application to open is made, the judge applied to may require the proof to be made by affidavits taken under a rule to show cause which he may hear and determine.
Second. The affidavits taken under this rule do not disclose a defence in respect to the genuineness of the signatures to the notes on which judgment was entered, because the witness called on that subject did not show that she had such knowledge of the handwriting as qualified her to express an opinion. But they disclose admissions by plaintiff after the date of the notes, which, if uucontradicted and unexplained, would establish a defence.
Third. The provisions of section 147 are not repealed or modified, in my judgment, by the act of May 5th, 1889 (Gen. Stat., p. 2590), so as to forbid the opening of such a judgment, although entered for want of an affidavit of merits, if there is satisfactory proof of a real defence.
Fourth. The judgment may be opened on terms which preserve the judgment and any lien acquired thereunder.
In this case defendant may take an order permitting her to plead to the action, the judgment and any lien acquired thereby to stand.